It is apparent that the Constitution does not confer upon the Governor of Oklahoma the power that the Governor of Oklahoma has attempted to exercise, but it is contended that the Legislature has conferred that power. If the Legislature so intended, its action, in my opinion, was prohibited by the provisions of section 53, article 5, of the Constitution. Therein it is provided:
"The Legislature shall have no power to release or extinguish, or to authorize the releasing or extinguishing, in whole or in part, the indebtedness, liabilities, or obligations of any corporation, or individual, to this state, or any county or other municipal corporation thereof."
The accrued penalties on taxes, in my opinion, belong to the holder of the tax sale certificate, if the tax sale certificate has been issued to an individual. If no such certificate has been issued, in my opinion, it comes within the meaning of the words "indebtedness, liabilities, or obligations," used in the constitutional provision quoted.
While the Legislature is not required to provide for tax penalties, and while it may repeal provisions of the law providing for tax penalties, in my opinion, it may not release or extinguish or authorize the releasing or extinguishing of accrued tax penalties.